        Case 2:17-cr-00432-DSF Document 1301 Filed 09/03/21 Page 1 of 1 Page ID #:5601
J. MARK CHILDS (Cal. Bar No. 162684)
Assistant United States Attorney, INMLR Section
312 N. Spring Street, 14th Floor, Los Angeles, CA 90012
Phone: 213-894-2433/Facsimile: (213) 894-0142
Email: mark.childs@usdoj.gov


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
United States of America                                    CASE NUMBER:

                                                                              No. CR 17-00432-DSF
                                             PLAINTIFF(S)
                 v.
ANGEL HUMBERTO CHAVEZ-GASTELUM, et al.,                              NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
Pleading; Pleading; Pleading; Pleading.




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




September 3, 2021                                             J. MARK CHILDS
Date                                                          Attorney Name
                                                              United States of America
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
